Bloodworth, J.
The bill of exceptions in this case was certified by the judge on January 12, 1929, and was filed in the office of the clerk of the trial court on February 6, 1929. Not having been filed within fifteen days from the date of the certificate of the judge, in compliance with the mandatory requirements of the statute, the writ of error must be dismissed. Civil Code (1910), § 6167; Gook v. State, 120 Ga. 137 (47 S. E. 562); Pate v. Kister, 28 Ga. App. 278 (110 S. E. 756).

Writ of error dismissed.


Broyles, C. J., and Luke, J., concur.